DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 05/09/2022.
Claims 1 and 9 have been amended and no claims have been added and/or cancelled.
In light of applicant’s amendment and interview conducted with applicant on 05/13/2022, previous 35 USC 103 claim rejections have been withdrawn.
Claims 1-16 are pending with claims 1 and 9 as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi et al. (US 2016/0112875, pub. 04/21/2016, hereinafter as Kasravi) in view of Microsoft Teams (How to Make a Phone Call, How to Receive Calls, and Microsoft Teams Web Browser Tutorial for Beginners, published between February 16, 2018 to June 3, 2020 by YouTube, hereinafter MS Teams, pages 1-7).

As per claim 1, a method comprising: 
outputting, from a server, an integrated interface to be displayed in a browser including a text-based interface of customer relationship management (CRM) application and an interface for a virtual mobile device separate from the text-based interface of the CRM application, wherein the virtual mobile device emulates operations and a user interface of a specific type of hardware mobile device; (Kasravi discloses in [0010-0024] “a system and method that replicates the functionality of a missing mobile phone via a browser and phone emulator on any internet-connected computer… the phone emulator 327 may include simultaneous view of both a main window 328a and an auxiliary input window 328b… a registered user 202, who normally operates the mobile phone device 205, can now replicate all or substantially all functionality, including data and media access, provided by the mobile phone through the browser and web-based interface 225.” The phone emulator 327 represents an integrated interface including window 328a as a virtual mobile device and the auxiliary input window 328b represents a text-based interface. See fig. 3D. “The phone emulator 127 is configured to substantially duplicate and closely resemble the look, feel, and behavior of a mobile phone.” As indicated in [0013]. See fig. 2)
Kasravi discloses in [0016] “the imported communication identifier 208 of the mobile device 205 may be utilized for remote telecommunication including the ability to make and receive phone calls using the same communication identifier associated with the mobile phone 205… future telephonic calls to primary communication identifier are automatically forwarded to the secondary communication identifier and retrieved by the user via browser 225… the user may make and receive phone calls and SMS/MMS messages (i.e., telecommunication functionality), via VoIP 230 and browser 225, using the secondary communication identifier (although transparent to the user).”
Yet, Kasravi does not explicitly disclose
an integrated interface to be displayed in a browser. However, MS Teams, in an analogous art, discloses in ([slides 1-9 in black] EX.: slides 1-6 shows user named “PEI” making a phone call another user named “Alex”. While PEI in communication with Alex, PEI opens a chat application, which may represent CRM application, on a second window on the app as indicated in slides 7 and 8. Slide 9 shows a phone call is been received in a notification window. Slides [2-6 in red] show that Microsoft Teams is launched as a website on a web browser. In other words, MS Teams can be accessed from a downloaded app or a website from a web server. MS Teams can integrate multiple applications on one browser interface)
receiving, at the server, an indication of a communication from a mobile device of a customer; (MS Teams, in discloses in ([slide 9 black] EX.: receiving a phone call from a user, wherein the receiving indicated by the “popup window” notification in the bottom right of slide 9. A name of the user who initiated the incoming call is indicated by “Demo User 1” or “D1” as shown in slide 9. MS Teams does not disclose explicitly the third party server. However, it is obvious that the third party server may be company settings such that user contacts of a company may maintain a database for employees such as the contact list indicated slide 2 or the telecommunication service provider for users calling outside the company such as “Verizon”, “AT&T”, etc.)
obtaining, at the server, a customer name associated with the mobile device based on at least one from the group consisting of: a certificate that includes the customer name retrieved by the server from a third party server, and a database record that includes the customer name that is retrieved by the server from a database; and displaying the obtained customer name on the virtual mobile device portion of the integrated interface in association with the communication from the mobile device of the customer. MS Teams, in discloses in ([slide 9 black] EX.: A name of the user who initiated the incoming call is indicated by “Demo User 1” or “D1” as shown in slide 9. MS Teams does not explicitly disclose the third party server. However, the telecommunication service provider 215 disclosed by Kasravi, in [0014], may represent the third party server, which issues phone numbers for users. The displayed “Demo User 1” or “D1” represent a customer name associated with the device making the phone call)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kasravi with the teaching of MS Teams because “Teams enable online meetings, chats, calls, screen sharing, and file sharing…This enables Microsoft Teams to truly be a one-stop-shop for many organizations.”

As per claim 2, the rejection of the method of claim 1 is incorporated and further wherein the obtaining the customer name further comprises: 
obtaining, at the server, the customer name from at least one selected from the group consisting of: a first database record from a mobile terminated service provider database, a second database record from a mobile originated service provider database, a third database record from a telephone system database, and a fourth database record from a third party communication database; (Kasravi discloses in [0014-0016] “the web-based interface 225, which runs on the surrogate computing device 220, is capable of utilizing the phone data stored on the VMP host database 212 to simulate the mobile phone 205 by providing for: access to contacts, calendar items and other data associated with the mobile device 205, emulation of applications, playback of music and video, and display of pictures associated with mobile device 205 for example.”). 

As per claim 3, the rejection of the method of claim 1 is incorporated and further wherein the obtaining the customer name further comprises: obtaining, at the server, the customer name from an aggregator of a mobile terminated service provider and a mobile originated service provider; (Kasravi discloses in [0014-0016] “The personal phone data 206 of the mobile phone is associated with an operating user 202 and includes, but is not limited to: contacts, calendar data 206a, contacts 206b, task items 206c, short messaging service (SMS)/multimedia message service (MMS) messages 206d, notes 206e, media (pictures/video/music) 206f, phone records/call history 206g, user phone settings 206h, applications 206i, and files 206j…the web-based interface 225, which runs on the surrogate computing device 220, is capable of utilizing the phone data stored on the VMP host database 212 to simulate the mobile phone 205 by providing for: access to contacts, calendar items and other data associated with the mobile device 205, emulation of applications, playback of music and video, and display of pictures associated with mobile device 205 for example.”). 

As per claim 4, the rejection of the method of claim 1 is incorporated and further wherein the user interface emulated by the virtual mobile device is different based on a specific type of operating system version of the hardware mobile device; (Kasravi discloses in [0017 and 0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.” The server collects OS information and matches the user interface according to the collected information). 

As per claim 5, the rejection of the method of claim 1 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on the specific type of hardware mobile device; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.”). 

As per claim 6, the rejection of the method of claim 1 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on a specific type of operating system version of the hardware mobile device; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.” The server collects OS information and matches the user interface according to the collected information). 

As per claim 7, the rejection of the method of claim 1 is incorporated and the method further comprising: receiving, at the server, a selection for the specific type of hardware mobile device from a plurality of hardware mobile devices, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of hardware mobile device; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.”). 

As per claim 8, the rejection of the method of claim 1 is incorporated and the method further comprising: receiving, at the server, a selection for a specific type operating system version of the hardware mobile device, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of operating system version; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.” The server collects OS information and matches the user interface according to the collected information). 

As per claim 9, a method comprising: 
outputting, from a server, an integrated interface to be displayed in a browser including a text-based interface of an application and an interface for a virtual mobile device separate from the text-based interface, wherein the virtual mobile device emulates operations and a user interface of a specific type of a hardware mobile device; (rejected based on rationale used in rejection of claim 1)
receiving, at the server, an indication of a selection from the integrated interface of the browser for one or more communication operations of the virtual mobile device to transmit a communication from the virtual mobile device to a mobile device of a customer; (rejected based on rationale used in rejection of claim 1 by making outgoing phone call as indicated in slides 1-6)
obtaining, at the server, an enterprise name to be displayed on the mobile device of the customer based on a database record that includes the enterprise name retrieved by the server from a database; (rejected based on rationale used in rejection of claim 1) and 
transmitting the obtained enterprise name to the mobile device of the customer to be displayed in association with the communication between the virtual mobile device and the mobile device of the customer; (rejected based on rationale used in rejection of claim 1. The enterprise name may be interpreted as the name of customer/user who initiated the incoming call). 

As per claim 10, the rejection of the method of claim 9 is incorporated and further wherein the transmitting the enterprise name further comprises: transmitting the enterprise name to at least one selected from the group consisting of: a database of certificates that provides a certificate that includes the enterprise name, a mobile terminated service provider database, a mobile originated service provider database, a third party system database, and a fourth database record from a third party communication database; (rejected based on rationale used in rejection of claim 2). 

As per claim 11, the rejection of the method of claim 9 is incorporated and further wherein the transmitting the enterprise name further comprises: transmitting the enterprise name to an aggregator of a mobile terminated service provider and a mobile originated service provider; (rejected based on rationale used in rejection of claim 3). 

As per claim 12, the rejection of the method of claim 9 is incorporated and further wherein the user interface emulated by the virtual mobile device is different based on a specific type of operating system version of the hardware mobile device; (rejected based on rationale used in rejection of claim 4). 

As per claim 13, the rejection of the method of claim 9 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on the specific type of hardware mobile device; (rejected based on rationale used in rejection of claim 5). 

As per claim 14, the rejection of the method of claim 9 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on a specific type of operating system version of the hardware mobile device; (rejected based on rationale used in rejection of claim 6). 

As per claim 15, the rejection of the method of claim 9 is incorporated and the method further comprising: receiving, at the server, a selection for the specific type of hardware mobile device from a plurality of hardware mobile devices, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of hardware mobile device; (rejected based on rationale used in rejection of claim 7). 

As per claim 16, the rejection of the method of claim 9 is incorporated and the method further comprising: receiving, at the server, a selection for a specific type of operating system version of the hardware mobile device, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of operating system version of the hardware mobile device; (rejected based on rationale used in rejection of claim 8).

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument: applicant argues that Kasravi does not disclose or suggest an integrated interface displayed in a browser that includes both a text-based interface of a CRM application and interface for virtual mobile device that is separate from the CRM application.
Response: the examiner disagrees because Kasravi disclose in [0019] “browser 225 includes a virtual mobile phone emulator 227.” And in [0023] “the phone emulator 327 may include simultaneous view of both a main window 328a and an auxiliary input window 328b… the main window is configured to emulate a primary display area of the mobile device while the auxiliary input window 328b is positioned immediately adjacent to the main window 328a and is configured to emulate additional input functionality for the main window… The auxiliary input window 328b may include shortcut icons 329a in addition to a keyboard graphical input interface 329b.” EX.: The browser primary display area is configured to emulate the virtual mobile phone while the second auxiliary window represent additional input. The additional auxiliary input window may be interpreted as a second application in the browser. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        06/24

/SHAHID K KHAN/Examiner, Art Unit 2178